Citation Nr: 0908545	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU). 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 
until 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the San 
Juan, Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a TDIU. 

The Board remanded the instant claim in May 2007 for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the Veteran in November 2006 in connection with his current 
claim, he requested a Board hearing at the local VA office 
before a Member of the Board. The Veteran reiterated his 
request in a November 2006 statement and specified he wanted 
a Travel Board hearing. In November 2006, the RO sent the 
veteran a letter explaining the Travel Board hearing process 
and offering alternative hearing options which may expedite 
his appeal. The Veteran responded to the RO's letter in 
December 2006 and indicated the RO should "consider me a dead 
issue."

The Veteran's December 2006 statement was deemed to be 
unclear. The Board remanded the instant claim in May 2007 and 
requested the RO/AMC contact the Veteran and ask him to 
clarify his December 2006 statement. The Veteran was 
specifically to be asked whether he wished to withdraw his 
request for a hearing or whether he wished to withdraw his 
appeal. In September 2007, the RO/AMC asked the Veteran to 
notify VA if he wished to withdraw his request for a hearing 
or whether he wished to withdraw his appeal. No response to 
that letter was received. In July 2008, a Report of Contact 
was made via telephone with the Veteran. A VA claims 
assistant spoke with the Veteran, identified himself as a VA 
employee, and asked the Veteran if he wanted to cancel his 
appeal or continue with his appeal. The Veteran informed the 
VA employee that he wanted to continue with his appeal. 
Unfortunately, the employee did not inquire of the Veteran 
whether he still desired a Travel Board hearing or another 
hearing option instead. It is still not clear if the Veteran 
desires a Travel Board hearing or another hearing option. 
This should be ascertained prior to final adjudication of the 
claim. 

Additionally, the Veteran submitted a statement to VA in 
September 2008, indicating that he was in receipt of SSI 
benefits from the Social Security Administration (SSA) for 
more than one year. However, the SSA records are not in the 
claims file, and VA has a statutory duty to obtain these 
records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2); 
see Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). These records should 
be obtained on remand. See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran 
and ascertain if he still desired a 
Travel Board hearing, another hearing 
option, or withdrawal of his request for 
a hearing. 

2. Obtain from the SSA a copy of its 
decision regarding the veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder.

3. Thereafter, the RO/AMC will 
readjudicate the issue of TDIU. If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he should 
be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. He should be 
given an opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





